Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I and “ZFP” in the reply filed on 7/17/2020 is acknowledged. Applicant election of SEQ ID NO:2 and SEQ ID NO:45 in the response filed 1/25/2021 is also acknowledged. Applicant has canceled non-elected claims 12-16.

Claims 1-11 and 17-23 are pending an examined.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-11, 17-19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US20150353917).
The claimed invention is drawn to a modulator of C9orf72 comprising a DNA binding domain that binds to a site of at least 12 nucleotides in the C9orf72 gene and a transcriptional regulatory domain or a nuclease domain.
The instant specification makes it clear that ZFP and TALE were well known in the art at the time the application was effectively filed. 
At paragraph 6, for example, the specification states:  “. . . Methods of designing and using engineered zinc finger transcription factors (ZFP-TF) are well documented . . . Engineered TFs that repress gene expression (repressors) have also been shown to be effective in modulating genes involved in trinucleotide disorders such as Huntingtin's Disease (HD) and in tauopathies . . .” At paragraph 67 it is stated: “Zinc finger binding domains or TALE DNA binding domains can be "engineered" to bind to a predetermined nucleotide sequence, for example via engineering (altering one or more amino acids) of the recognition helix region of a naturally occurring zinc finger protein or by engineering the RVDs of a TALE protein. Therefore, engineered zinc finger proteins or TALEs are proteins that are non-naturally occurring. Non-limiting examples of methods for engineering zinc finger proteins or TALEs are design and selection. A "designed" zinc finger protein or TALE is a protein not occurring in nature whose design/composition 
Miller et al have taught genetic modulators of C9orf72 that in comprise DNA-binding proteins in combination with at least a nuclease domain. Paragraph 91 is most relevant: “Amyotrophic Lateral Sclerosis (ALS) is the most common adult-onset motor neuron disorder and is fatal for most patients less than three years from when the first symptoms appear. Generally, it appears that the development of ALS in approximately 90-95% of patients is completely random (sporadic ALS, sALS), with only 5-10% of patients displaying any kind of identified genetic risk (familial ALS, fALS). Mutations in several genes, including the C9orf72, SOD1, TARDBP, FUS, ANG, ALS2, SETX, and VAPB genes, cause familial ALS and contribute to the development of sporadic ALS. Mutations in the C9orf72gene are responsible for 30 to 40 percent of familial ALS in the United States and Europe. The C9orf72 mutations are 
The prior art has taught that their modulators are beneficial for the treating disease including disease associated with C9orf72 where the prior art has taught the use of the same combination of components recited in the claims. The linker recited in claim 23 does not appear to provide any function other than to link polynucleotide sequences where no unexpected properties appear to be disclosed. In regard to Claim 19 it is noted that “contiguous nucleotides in SEQ ID NO:1 or SEQ ID NO:2” clearly reads on 2 contiguous amino acids. No prior art was found for the sequence of SEQ ID NO:2, however. In regard to claim 10 the examiner asserts that one in the art would clearly recognize that, for example, one in the art would test an AAV vector in a cell for testing in an animal. The prior art has provided guidance and motivation to make the compounds claimed. It is noted that the instant specification does not provide any working examples of the claimed constructs, but provides an example that shows ZFP domains  for C9orf72 which the instant specification notes was well known methodology in that art.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.






Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 20 to recited several nucleic acid sequences and SEQ ID NOS. In the response filed 1/25/20121 applicant asserts that support is provided in the capitol letters in SEQ ID NO:1 shown in Table 1. Tis assertion is not sufficient. Applicant has not provided any evidence that these nucleotide sequences are in anyway disclosed separate from SEQ ID NO:1. If applicant believes that the specification as filed provides support for these sequences separate from SEQ ID NO:1 applicant should point to such support specificity and 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites SEQ ID NOS: not provided in the sequence listing. It is unclear what the nature of these sequences are since the sequence listing provides the definitive definition of the recited sequence such as whether they are modified or not, for example. One in the art would require to make assumptions to render an opinion on what is included or excluded from the invention.
Claim 22 recites, “wherein the. .represses. . .no more than 50% . . . at least 70%”. The claim is unclear since, for example, there is no basis for one in the art to know what defines 50% or 70%. One in the art is required to make assumption of what would constitute 50% or 70% where the claim does no provide a basis to make such a determination. For example, one would 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEAN MCGARRY/Primary Examiner, Art Unit 1635